Order entered November 28, 2012




                                                In The
                                     Court of appeat5
                            fifth Mifitritt of 1texa5 at Malik%
                                         No. 05-12-00663-CV

                        IN THE INTEREST-OF-SN-&-SN., CHILDREN

                        On Appeal from the 303rd Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-04-11968-V

                                               ORDER

        The Court has before it the November 20, 2012 request of Donna Kindle, official court

reporter for the 303 rd Judicial District Court, for an extension of time to file the reporter's record.

The Court GRANTS the request and ORDERS that the reporter's record be filed within thirty

days of the date of this order.




                                                         MOLLY F
                                                         JUSTICE